Citation Nr: 1435863	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-18 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for allergic rhinitis.

2.  Entitlement to an initial compensable rating for geographic tongue.

3.  Entitlement to an initial compensable rating for tinea cruris.

4.  Entitlement to service connection for right ear hearing loss.

5.  Entitlement to service connection for presbyopia and arcus senilis.

6.  Entitlement to service connection for residuals of a hematoma of the left lower extremity.

7.  Entitlement to service connection for diverticulitis.

8.  Entitlement to an effective date earlier than February 12, 2009 for the grant of service connection for geographic tongue.

9.  Entitlement to an effective date earlier than February 12, 2009 for the grant of service connection for tinea cruris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and Columbia, South Carolina.  Jurisdiction over the claims now resides with the RO in Columbia, South Carolina.

The Veteran testified before the undersigned at a May 2014 Video Conference hearing.  The hearing transcript is of record.


In an October 2007 rating decision, the RO granted service connection for allergic rhinitis with sinus headaches.  A noncompensable evaluation was assigned, effective July 1, 2007.  In a May 2009 rating decision, the RO continued the noncompensable evaluation for the Veteran's service-connected allergic rhinitis, and also granted service connection for sinusitis.  A separate noncompensable evaluation was assigned for sinusitis, effective July 1, 2007.  The Veteran did not appeal the rating for sinusitis, but in April 2010, he filed a claim for an increased rating for his service-connected sinusitis.  Although the RO has adjudicated the Veteran's appeal of the initial rating assigned for his allergic rhinitis, it has not adjudicated the separate issue of an increased rating for the service-connected sinusitis.  

As such, the Board finds that the issue of entitlement to an increased (compensable) rating for the service-connected sinusitis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to a compensable rating for geographic tongue, entitlement to a compensable rating for tinea cruris, entitlement to service connection for presbyopia and arcus senilis, and entitlement to service connection for a hematoma of the left lower extremity, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's allergic rhinitis is manifested by symptoms of sinus swelling, postnasal drainage, and headaches; there is no evidence of nasal polyps or greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.

2.  The Veteran does not have a right ear hearing loss disability as defined by VA regulation.

3.  The Veteran does not have a current diagnosis of diverticulitis.

4.  A claim of entitlement to service connection for geographic tongue was not received within one year of the Veteran's discharge from service or until February 12, 2009.

5.  A claim of entitlement to service connection for a skin disability was not received within one year of the Veteran's discharge from service or until February 12, 2009.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for rhinitis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.97, Diagnostic Code 6522 (2013).

2.  The criteria for service connection for right ear hearing loss are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).

3.  The criteria for service connection for diverticulitis are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The criteria for an effective date prior to February 12, 2009, for the grant of service connection for geographic tongue have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2013).

5.  The criteria for an effective date prior to February 12, 2009, for the grant of service connection for tinea cruris have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a January 2008 letter, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection for right ear hearing loss and diverticulitis.  The letter satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims in the January 2008 letter.  

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

There was a timing deficiency in that the January 2008 letter was sent after the initial adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claims in a supplemental statement of the case issued in March 2009.  
Mayfield v. Nicholson, 499 F.3d 1317   (Fed. Cir. 2007).

The appeal for an increased rating for rhinitis arises from disagreement with the initial rating following the grant of service connection.  The appeals for an earlier effective date for the grant of service connection for geographic tongue and tinea cruris arise from the Veteran's disagreement with the effective dates assigned after the grant of service connection for these disabilities.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of prejudice.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  The Veteran was afforded VA examinations in April 2007, November 2008, October 2010, and July 2011 for his service-connected  rhinitis.  In addition, he was provided VA examinations for his claimed hearing loss disability in April 2007 and June 2011, and VA examinations for his claimed diverticulitis in April 2007, November 2008, August 2010, and July 2011.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the aforementioned VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  Therefore, except for the issues being remanded, the appeal, is thus ready to be considered on the merits.


Increased Rating for Rhinitis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).

Allergic or vasomotor rhinitis is rated under Diagnostic Code 6522.  Under DC 6522, allergic rhinitis warrants a 10 percent rating when there are no nasal polyps but there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A maximum rating of 30 percent is warranted when polyps are present.  38 C.F.R. § 4.97, Diagnostic Code 6522.  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).
Analysis

In order for the Veteran to receive a compensable rating under Diagnostic Code 6522, there must be evidence of greater than 50 percent obstruction of nasal passage on both sides or complete obstruction one side, or polyps.  

The medical evidence of record, which includes private treatment records from 2008 and the report of a July 2011 VA examination.  None of these records shows that the Veteran has been found on evaluation to have greater than 50 percent obstruction of nasal passage on both sides or complete obstruction one side, or polyps.  Specifically, a CAT scan conducted in conjunction with the July 2011 examination revealed right sphenoid infection with an air fluid level, but the ethmoids and other sinuses were clear.  The external nose was clear and the vestibule was normal.  In addition, the internal nasal mucosa showed no abnormality.  Private treatment records show that the Veteran complained of chronic congestion and post nasal drainage, and reported that nasal steroid spray, antihistamine and allergy medication were not helping much.  Nasal endoscopy in 2008 revealed turbinate hypertrophy and a slight left-sided nasal septal deviation.  There was no evidence of mucopus or masses.  It was suggested that he undergo allergy testing and a CT scan of the sinuses.  CT scan conducted later revealed severe turbinate hypertrophy, and patchy thickening of the anterior ethmoid and the right frontal sinuses.  The maxillary and sphenoid sinuses were clear.  

The Board also notes that during his May 2014 Board hearing, the Veteran testified that although he had experienced some blockage of the nasal cavities, allergy medications had cleared it up.  He did not indicate that he had greater than 50 percent blockage of either nasal passage.

The Board acknowledges the Veteran's reports of using several medications and sprays to treat his sinus disability, however, as there is no evidence of greater than 50 percent obstruction of nasal passage on both sides or complete obstruction one side, or polyps, at any time during the appeal period, a compensable rating is not warranted for the Veteran's service-connected rhinitis under Diagnostic Code 6522.

The Board has also considered whether a higher or separate rating is warranted under any other diagnostic code, but has found none.  In this regard, the private and VA treatment records show that the Veteran has only been diagnosed with allergic rhinitis.  Therefore, diagnostic codes 6510-6514 would not apply.  In addition, diagnostic codes 6523 and 6524, for bacterial and granulomatous rhinitis, respectively, also would not apply.

Accordingly, as a higher disability rating is not warranted under Diagnostic Code 6522 or any other code, the Veteran's claim must be denied.

Extra-Schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2013).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).
Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disability, as discussed above, is manifested by symptomatology contemplated by the rating criteria.  To the extent that the Veteran has claimed that his disability causes problems with employability, the rating schedule contemplates the effects of the disability on the Veteran's ability to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The rating schedule is meant to compensate for considerable time lost from work.  
38 C.F.R. § 4.1 (2013).  Higher evaluations are provided for greater symptomatology, which the Veteran does not demonstrate.  The Board does not find that there is an exceptional disability picture.  Therefore, referral of this case for extra-schedular consideration is not in order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2013).  
Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2013) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this case there is no evidence that the Veteran's service-connected disability has caused unemployability.  As there is no evidence of unemployability attributable to a service-connected disability, the Board finds that further consideration of entitlement to TDIU is not required.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Specific to claims for service connection, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Sensorineural hearing loss is subject to service connection based upon continuity of symptomatology as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a).  Any other form of hearing loss, such as conductive hearing loss, is not subject to service connection based upon continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, in this case, the Veteran's claims of continuity of symptomatology have been considered and addressed.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.  

Right Ear Hearing Loss

The Veteran contends that he has bilateral hearing loss related to noise exposure during active military duty.  The record reflects that the Veteran has already been granted service connection for left hear hearing loss, as service treatment records showed treatment for decreased hearing loss and issuance of a hearing aid for the left ear during active military service.  The Veteran underwent a pre-discharge examination in April 2007.  He was diagnosed with right and left ear hearing loss at that time, but the level of hearing loss found for the right ear does not meet the level of hearing impairment necessary for compensation under VA regulations codified at 38 C.F.R. § 3.385.

The Veteran was afforded a more recent VA audiological examination in June 2011.  The examiner again found that there was no right ear hearing loss for VA compensation purposes.  There is no other medical evidence of record, VA or private, which shows that the Veteran has been diagnosed with right ear hearing loss which meets the level of hearing impairment necessary for VA compensation purposes.

While the Veteran is competent to report current right ear hearing loss and a continuity of symptoms since service, it would require medical expertise to say that he has hearing loss that meets the specific thresholds of 38 C.F.R. § 3.385.  
See 38 C.F.R. § 4.85(a) (2013) (requiring that examinations for hearing impairment for VA purposes be conducted by state licensed audiologists).  There is no evidence that the Veteran possesses such expertise.  Hence, he would not be competent to say that his right ear hearing loss met the thresholds of 38 C.F.R. § 3.385.  Indeed, he has not made such a contention.

Accordingly, the Board finds that as the weight of the evidence is against a finding that there is a current right ear hearing loss disability for VA compensation purposes, this claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002).

Diverticulitis

Service treatment records are negative for any evidence of diverticulitis.  During his April 2007 pre-discharge examination, the Veteran reported that he had never been diagnosed with diverticulitis.  He was diagnosed at that time with gastroesophageal reflux disease (GERD).  

The post-service medical evidence of record is also negative for any evidence of diverticulitis.  Rather, the Veteran's gastrointestinal symptoms have been attributed to his currently diagnosed and service-connected GERD, and more recently, his diagnosed hiatal hernia.  In this regard, during VA examination in November 2008, he reported that he had an upper GI in 1994, due to symptoms of abdominal pain and chest pain, which revealed evidence of a hiatal hernia.  The Veteran claimed that it was initially felt that he had diverticula.  However, he did not indicate that he had ever been given a definitive diagnosis of diverticulitis.  The examiner continued the diagnosis of GERD.  Furthermore, on VA examination in August 2010, the Veteran reported gastrointestinal symptoms, such as occasional dysphagia with dry solid foods and reflux.  The examiner noted that an upper endoscopy done in September 2008 revealed a small hiatal hernia, and a biopsy of the stomach revealed gastritis.  He was only diagnosed with an esophageal hiatal hernia, and noted to have symptoms of reflux responding to treatment.  On VA examination in July 2011, the examiner noted that the Veteran did not have a clear history of diverticulitis, in that there was no history of hospitalization, infections or antibiotics for the claimed disorder, and he had a colonoscopy performed in November 2008, which was normal, with no evidence of diverticulosis.  He also noted that the Veteran did not have any symptoms of diverticulitis.  Therefore, he concluded that the Veteran could not have diverticulitis.  

As noted above, service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  

The Veteran is competent to report that he had gastrointestinal symptoms in service and a continuity of symptoms after service.  However, no diagnosis of diverticulitis has ever been made.  The Veteran has instead been diagnosed with GERD, and is currently service-connected for the disorder.

In essence, the evidence of a current diagnosis of diverticulitis, is limited to the Veteran's own statements.  The Veteran is competent to report his symptoms; however, as a lay person, he does not have the education, training and experience to offer a medical diagnosis of a complex matter as to a specific gastrointestinal disorder, distinct from his already service-connected GERD..  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer).  .

In light of the absence of any competent evidence of a current diagnosis diverticulitis in service or thereafter, this claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  

Earlier Effective Date Claims

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  
See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157. 

Evidence from a private physician or layman will also be accepted as an informal claim for increased benefits, effective from the date received by VA.  
38 C.F.R. § 3.157(b)(2). 

Medical records cannot constitute an initial claim for service connection; rather there must be a record showing some intent by the claimant to apply for the benefit.  Criswell v. Nicholson, 20 Vet App 501 (2006); Brannon v. West, 
12 Vet. App. 32, 35 (1998). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
Analysis

The Veteran filed his initial claim for service connection in February 2007.  However, he did not list geographic tongue or a skin disability as a disability he was claiming at that time.  The first claim filed for geographic tongue and a skin rash, dermaphytasis and eczema of the entire body was not filed until February 12, 2009.

The May 2012 rating decision granted service connection for geographic tongue and tinea cruris (claimed as skin rash, dermaphytasis, and eczema of the entire body) effective February 12, 2009., the date it originally received the claim for service connection for those disabilities.  The decision was based on service treatment records showing treatment for eczema in service, as well as treatment in the dental corps for symptoms of pain and a burning sensation when eating certain foods and a diagnosis of geographic tongue; VA treatment records showing a diagnosis of dermatophytosis in April 2007, and April 2012 VA examiner opinions that the Veteran's geographic tongue and diagnosed skin disability, namely tinea cruris, were related to his active military service.

In his July 2012 notice of disagreement and his May 2014 Board hearing, the Veteran argued that service connection geographic tongue and his skin disability should have been effective back to the date of his discharge because both disabilities developed during active duty, and because he filed for service connection for both disabilities in his initial claim submitted in February 2007.

The record supports the Veteran's contention that he had geographic tongue and a skin disability before he filed his claim in February 2009.  The applicable law and regulations; however, provide that unless a claim is filed within one year of service, the effective date is the latter of the date entitlement arose or the claim was received.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).

Furthermore, as noted above, the record reflects that no claim for geographic tongue or a skin disability was included in the initial claim for service connection filed in February 2007.  In addition, there is no other statement of record submitted prior to February 12, 2009 that may be interpreted as a claim for service connection for either disability.  In this case entitlement arose prior to the date of claim.  Because the date of claim is later, that date controls the effective date of service connection.  Furthermore, the post-service treatment records cannot constitute a claim for service connection.  See MacPhee v. Nicholson, 459 F.3d 1323, 1325 (Fed.Cir.2006); Brannon v. West, 12 Vet. App. 32, 35 (1998).

As the Veteran never submitted a claim for service connection for geographic tongue or a skin disability prior to February 12, 2009, and there is no prior communication in the record that could be considered an informal claim for VA compensation for either disability, this is the earliest possible effective date for both disabilities.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Therefore, the Board finds that there is simply no basis upon which to justify granting an effective date earlier than February 12, 2009, for entitlement to service connection for geographic tongue or a skin disability.

In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to an initial compensable rating for allergic rhinitis is denied.

Service connection for diverticulitis is denied.

Service connection for right ear hearing loss is denied.

An effective date prior to February 12, 2009, for the grant of service connection for geographic tongue, is denied.

An effective date prior to February 12, 2009, for the grant of service connection for tinea cruris, is denied.
REMAND

The most recent VA examinations in connection with the Veteran's service-connected skin disability (tinea cruris) and geographic tongue were conducted in April 2012.  The Veteran reported during his May 2014 Video Conference Hearing that his disabilities have increased in severity since that time.  Specifically, he reported that his skin disability affected thirty to forty percent of his body.  He also reported that during flare-ups, his geographic tongue caused severe speech impediment.  See May 2014 Video Conference Hearing transcript.

Given the Veteran's claims of increased symptomatology, new VA examinations are warranted to determine the current severity of his skin disability (tinea cruris) and geographic tongue.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

When a claimant's medical history indicates that his condition undergoes periods of remission and recurrence, VA is required to provide a medical examination during the period of recurrence in order to provide a proper disability rating.  Ardison v. Brown, 6 Vet. App. 405, 407.  In Ardison, the Court found that an examination during the remission phase of the condition did not "accurately reflect the elements of the present disability."  Id.

In this case, the Veteran has reported that the April 2012 VA examiner could not accurately evaluate his skin condition because it was not active at the time of the examination.  Therefore, the Veteran should be scheduled for a VA examination during a time when his skin condition (tinea cruris) is active, so that it may be evaluated during a period of exacerbation.

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2013).

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  

The Veteran contends that he has a current bilateral eye disorder, related to his active military service.  During his May 2014 Board hearing, he testified that sometime between 1992 and 1995, while stationed at Fort Sill, Oklahoma, he experienced redness and watering of the eyes and pus-like discharge from the eyes.  As a result, he claims he was prescribed a steroid cream to put around his eyes, which only aggravated the problem.  He claims that he has had problems with his eyes since that time.  

Service treatment records show treatment for presbyopia and arcus senilis during the Veteran's active military service.  During his April 2007 pre-discharge examination, the Veteran was diagnosed with mild arcus senilis, which the examiner noted was a normal age-related finding, and presbyopia in both eyes.  The examiner also noted that primary open angle glaucoma was suspected in both eyes.  

On VA examination in November 2008, the Veteran was diagnosed with mild arcus senilis, presbyopia in both eyes, mild arcus senilis in both eyes, incipient cataract in both eyes, and pinguecula in both eyes.  The examiner also noted that low-tension glaucoma was suspected.  The examiner opined that the Veteran's presbyopia and mild arcus senilis were normal aging changes and not related to any other systemic condition or service-connected issue.  He did not give an opinion on the etiology of the other diagnosed disorders.

The Board notes that congenital or developmental defects are not considered diseases or injuries for VA compensation purposes.  See 38 C.F.R. § 3.303(c) , 4.9 (2007); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  A precedent opinion of the VA General Counsel, VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General Counsel  opinion 01-85 (March 5, 1985)) held, in essence, that a disease which is considered by medical authorities to be of familial (or hereditary) origin must, by its very nature, be found to have pre-existed a claimant's military service, but could be granted service connection if manifestations of the disease in service constitute aggravation of the condition.  Moreover, congenital or developmental defects, as opposed to diseases, cannot be service-connected because they are not diseases or injuries under the law; however, if superimposed injury or disease occurred, the resultant disability might be service-connected.  Id.  

In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  

However, there is no medical opinion of record addressing the question of whether or not the pre-existing congenital presbyopia was aggravated (that is to say, permanently worsened beyond its normal natural progression) by military service.  There is also no medical opinion of record addressing whether the Veteran's other diagnosed eye disorders, including incipient cataract in both eyes and pinguecula in both eyes, are related to the Veteran's active military service.  

Therefore, the Board finds that an examination and opinion are needed to determine whether any current eye disorder was incurred or aggravated during the Veteran's active military service.  38 U.S.C.A. § 5103A(d) (West 2002).

The Board also notes that during his May 2014 Board hearing, the Veteran reported that he had received recent treatment at the Fort Jackson VA Medical Center, and that his treating physician there suggested that the steroid cream he used in service may have caused damage to his eyes.  Specifically, he stated that he was told by his doctor at Fort Jackson that the steroid cream he was prescribed was bad for him, and that he should have never put it in his eyes.  See May 2014 Video Conference hearing transcript.  There are no records of any VA treatment dated beyond February 2013 currently associated with the claims folder or the Virtual VA e-folder.  The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available VA treatment records that are not presently associated with the claims folder, a remand is required.  
See 38 C.F.R. § 3.159(c)(2).  The provisions of 38 C.F.R. § 3.159(c)  provide that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  If VA is unable to obtain such records, VA must provide the claimant with oral or written notice of that fact.  The notice must contain various information, including an explanation of the efforts VA made to obtain the records and a description of any further action VA will take regarding the claim.  38 C.F.R. § 3.159(e).  

The Veteran contends that he has current residuals of a left leg hematoma, which developed as a result of his active military service or his service-connected left meniscectomy (to include nerve tissue damage and swelling).  Specifically, during his May 2014 Board hearing, he reported that he injured his left leg in service in 2002 and subsequently underwent surgery (medial meniscectomy) of the left knee.  During the surgery, the Veteran claims that he developed a blood clot or hematoma in the left leg.  He also claims that he was subsequently diagnosed with compartment syndrome as a result of the left knee surgery.

Service treatment records show that the Veteran developed a hematoma of the left lower extremity following knee surgery.  He was hospitalized and treated for the condition, and subsequently returned to duty.  

The post-service medical evidence of record shows that the Veteran's hematoma of the left lower extremity appears to have resolved without any further residuals.  In this regard, during his April 2007 pre-discharge examination, the examiner concluded that the Veteran's hematoma of the left lower extremity had resolved.  During a special arteries/veins VA examination in November 2008, the examiner diagnosed thrombosis of the left lower extremity with resolution, currently on no prophylaxis.  

However, during his May 2014 Board hearing, the Veteran indicated that he does still have current residuals of the hematoma of the left lower extremity, including fluid build-up behind his left knee and at the bottom of his foot, and stiffness of the left leg.  See May 2014 Video Conference hearing transcript.  In support of his claim that he has current residuals of the left leg hematoma, the Veteran submitted a September 2012 statement from his private physician, which indicates that following his 2002 left knee surgery (medial meniscus repair), the Veteran developed an intermittently symptomatic hematoma in the left leg and compartment syndrome.  The doctor also noted that this type of injury also leads to permanent soft tissue damage that may cause occasional flare-ups of pain and numbness in the affected limb.  See September 2012 statement from U.G., M.D. of the Columbia Clinic.

The Board also notes that the RO has only considered this issue on the basis of direct service connection for the left leg hematoma.  However, the Veteran is essentially claiming that his left leg hematoma is secondary to his service-connected left leg/knee injury and surgery.  The RO has not adjudicated the issue of secondary service connection in the first instance.  The Board is required to consider all issues, and theories of entitlement, raised by the appellant.  See Robinson v. Peake, 21 Vet. App. 545 (2008), citing Schroeder v. West, 212 F.3d 1265   (Fed. Cir. 2000).

In light of the Veteran's contentions and the newly submitted evidence of residuals of the diagnosed hematoma of the left lower extremity in 2012, a VA examination and opinion are needed to determine if any current residuals of the Veteran's left leg hematoma developed as a result of service or the service-connected left leg disability, including his left knee surgery in 2002.  38 U.S.C.A. § 5103A(d) 
(West 2002).  

The Board also notes that the Veteran reported during his Board hearing that he had an appointment related to his left leg condition, with his private physician, Dr. Wallace or Dr. Walsh, following his hearing.  Records of this treatment are not currently associated with the claims file.  The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available private treatment records that are not presently associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(2).  

Finally, the Board notes that while the Veteran was sent a VCAA letter in January 2008 that addressed service connection, the letter did not explain the requirements for service connection for a pre-existing congenital disorder.  On remand a corrected VCAA letter should be provided to the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a VCAA letter that explains the requirements for service connection for a pre-existing congenital disorder.  Also, ensure that the Veteran is properly notified of what evidence is needed to support a claim for service connection on a secondary basis.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 4398 (1995).  Allow the Veteran the appropriate amount of time to respond.  

2.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected skin disability and geographic tongue, and his claimed eye disability and hematoma of the left lower extremity.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.

The RO should also obtain any records of treatment for the Veteran from the G.V. (Sonny) Montgomery VA Medical Center in Jackson, Mississippi, dated from February 2012.

3.  After completion of the above development, afford the Veteran a VA examination to determine the etiology of any currently diagnosed eye disorder.  The claims folder must be made available to and reviewed by the examiner.  Any and all special studies or tests deemed necessary must be conducted. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed eye disorder is etiologically related, in whole or in part, to the Veteran's active service. 

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed eye disorder is the result of aggravation (i.e., a permanent worsening beyond its natural level of progression) of any pre-existing congenital eye disorder, including presbyopia.

4.  Then, afford the Veteran a VA examination to determine the etiology of any current residuals of his left lower extremity hematoma  The claims folder must be made available to and reviewed by the examiner.  All indicated studies should be performed.  

The examiner should identify and describe in detail all residuals attributable to the Veteran's hematoma of the left lower extremity diagnosed in service.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current residuals of the Veteran's left lower extremity hematoma is etiologically related, in whole or in part, to the Veteran's active service. 

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that any current residuals of the left leg hematoma diagnosed in service was caused by, or aggravated by (i.e., a permanent worsening beyond its natural level of progression), his service-connected left leg/knee disability, to include his left knee surgery in 2002.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

5.  Then, contact the Veteran and request that he indicate when his skin condition is active.  Once this information is obtained, afford the Veteran a VA skin examination, during a reported period of exacerbation, to determine the current severity of his service-connected tinea cruris.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies should be performed.  
The examiner should identify and describe in detail all residuals attributable to the Veteran's skin disability.  

The examiner must report the percentages of the Veteran's entire body and of the exposed areas that are affected by the service-connected skin disability.  

With regard to the head, face and neck; the examiner should note whether there is visible or palpable tissue loss, gross deformity or distortion of any features or paired features, or any of the 8 characteristics of disfigurement (found in Note 1, 38 C.F.R. § 4.118, DC 7800).  Any scars that are deep or cause limitation of motion should be measured, and reported.  

The examiner should also note whether the Veteran's skin disability has required the use of systemic therapy, such as corticosteroids or other immunosuppressive drugs, and if so, the extent of that usage during the past 12-month period.  

Color photographs should be associated with the examination report.  

6.  Then, afford the Veteran a VA examination to determine the current level of impairment due to the service-connected geographic tongue.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies should be performed.  

The examiner should identify and describe in detail all residuals attributable to the Veteran's tongue disability.  

7.  Readjudicate the remaining claims.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and allow the appropriate period of time for response.  Then, return the case to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


